IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

THERESA CROCKETT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3733

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and EPIC CORP,

      Appellees.

_____________________________/

Opinion filed August 12, 2016.

An appeal from the Reemployment Assistance Appeals Commission.
Frank E. Brown, Commissioner.

Theresa Crockett, pro se, Appellant.

Amanda L. Neff, Executive Senior Attorney, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.